Per Curiam.

Four specific charges of professional misconduct were set forth against respondent. The first and fourth respectively grew out of complaints of gross neglect of the interests of two clients. The second and third charges arose by virtue of claims of abuse of process by respondent. Extended hearings upon the charges were held by the Official Eeferee designated by this court to take testimony. His report to the court contains the following: “It is unnecessary to elaborate with detail the inescapable inference that the respondent has very little regard for his profession and no respect or consideration for the importance of this proceeding. As regards the charges against the respondent the testimony in proof thereof is clear and unmistakable. The defense proposed is specious, contradictory and unbelievable.”
A reading of the record discloses a degree of utter irresponsibility and lack of good faith by respondent in dealings with his clients as well as with the courts. The evidence fully supports the findings of the Official Eeferee sustaining the charges and the petitioner’s motion to confirm his report should be granted. Eespondent has demonstrated his unfitness to remain a member of the profession and he should be disbarred.
Glennon, J. P., Dore, Cohn, Van Voorhis and Shientag, JJ., concur.
Eespondent disbarred.